Citation Nr: 1130926	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  06-03 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

What initial evaluation is warranted for PTSD since February 19, 2009?


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The appellant served on active duty from March 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that granted service connection and assigned an initial 30 percent rating for PTSD, effective from September 2003.

The appellant and a friend testified at a Travel Board hearing in January 2010 before the undersigned Veterans Law Judge.  The appellant also was afforded a personal hearing before a decision review officer at the RO.  Transcripts from both hearings are associated with the claims file.

In April 2010, the Board denied an initial rating higher than 30 percent for the period prior to February 19, 2009, and remanded the case as it relates to the current period to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The AMC/RO completed the additional development as directed, denied an initial rating higher than 30 percent for the current period, and returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The AMC/RO completed the development directed in the April 2010 remand.

2.  For the period since February 19, 2009, the appellant's PTSD has not produced occupational and social impairment with reduced reliability and productivity.



CONCLUSION OF LAW

The requirements for an initial evaluation higher than 30 percent for PTSD are not met for the period since February 19, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with the VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and he has not contended otherwise.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See id.

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.
In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's PTSD.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Id.

Analysis

As noted in the Introduction, the January 2005 rating decision on appeal granted entitlement to service connection for PTSD and assigned an initial 30 percent disabling rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under these criteria, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when occupational and social impairment is found with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Among the development directed in the April 2010 remand was to arrange for a current examination of the appellant.  The July 2010 VA examination report reflects that the examiner conducted a comprehensive review of the claims file.  The examiner, A.N.H., Ph.D, synopsized her findings and assessment up front prior to presenting the details of the examination.  Dr. H quoted from the March 2006 examination report: "This individual indicated that he was traumatized by a rape in the military and ironically has had a homosexual relationship for 25 years."  Dr. H agreed with the overall assessment reached at the March 2006 examination, and opined that the appellant's global assessment of functioning score solely for his PTSD is no worse than 50.  Dr. H noted further that the troubles and symptoms the appellant manifests are more likely than not attributable to his nonservice connected Axis II pathology, as well as his nonservice connected bipolar disorder.  Dr. H observed that the appellant produced a very exaggerated Minnesota MultiPhasic Personality Inventory-II, and that malingering could not be ruled out in the appellant's case.  Dr. H noted that the appellant was extremely pathological, and had engaged in a variety of self-defeating behaviors through the years, as indicated by the appellant's report that his first suicide attempt was at age 14.  The appellant also reported a variety of suicide attempts, many of which predated his sexual trauma.

Dr. H noted a June 2010 mental health entry that reflected the appellant was doing okay; he did not leave the house much due to feeling lonely.  The appellant denied mania, psychosis, or suicidal or homicidal ideation.  

At the July 2010 examination itself the appellant denied having had acute hospitalization for his psychiatric disorders.  He denied participating in any acts of self-harm since the last examination.  The appellant reported that he visited with his psychiatrist every three months, and was on several medications.  The appellant claimed that he was compliant with his medications.  

The primary complaints reported by the appellant were depression, feelings of loneliness, suicidal thoughts, and increased nightmares about military sexual trauma three times a week.  The appellant also reported panic attacks two to three times a week characterized by feelings of nervousness, blackouts, and sweaty palms and wringing of hands.  The appellant told Dr. H that he frequently felt "down" and he had low energy, night sweats, and restless sleep.  He reportedly had episodes where he fell off the bed and felt frozen, like he was being held down by the perpetrators of the sexual assault.  The appellant reported intrusive thoughts about his rape, concentration difficulties, and periods of forgetting.  The appellant stated he had lost 15 pounds since June, and he was on a nutritional supplement.  He reported that in June 2010 he had difficulties with crowds and large gatherings, and he chose not to venture outside often.  He also reported experiencing a decreased need for sleep, and high energy.  He allegedly overspent using his credit cards while knowing he did not have available funds to pay for the purchases.  The appellant noted that he could not trust anyone, and he could not be in crowds.  Reportedly, most of the time he could not think of anything other than the rape, and he had thoughts of suicide.  He cried, got angry, and wanted to take it out on someone else, and he had a tendency to project his anger and irritability onto his male partner.  Dr. H noted that the appellant's symptoms were labeled as extreme in severity and estimated to have occurred 22 days out of a month.  The appellant worked 22 years for Southwestern Bell when he took an early retirement in 1992.  Although the appellant noted some difficulty with co-workers there, he stated he remained conscientious and denied any significant problems with performing work tasks.  He had not pursued any educational or occupational pursuits since.  After retiring from Southwestern Bell, the appellant raised and sold AKC registered puppies, and operated a lawn mower service until suffering a shoulder injury in 1994.  The appellant had not worked since, and he was awarded disability benefits by the Social Security Administration secondary to the shoulder injury.

The appellant was once in a heterosexual marriage from which he had a daughter.  The appellant reported his relationship with his daughter was strained, and he had irritability problems when around his two grandchildren.  The appellant was quite socially isolated, as he spent much of his time at home watching television and playing video games.  Although the appellant reported problems with crowds, he still attended weekly church services

The appellant arrived promptly for the examination.  On mental status examination he appeared fairly healthy, and his grooming and appearance were impartial, as there were visible holes in his shirt.  The appellant appeared with a manual walker, hip brace, and oxygen, which were needed for his physical disabilities.  He displayed good eye contact, and was cooperative but emotionally distressed.  No inappropriate behavior, obvious signs of hand and body tremors, or psychomotor activity was observed,  The appellant's rate and flow of speech were constant, clear, logical, and coherent.  There were no indications of irrelevant, illogical, or obscure, speech patterns.  Auditory comprehension appeared intact, and the appellant thought processes were clear, logical, linear, coherent, and goal directed.  There was no flight of ideas or loose associations.  The appellant's thought content was relevant and appropriate, with anomalies noted.  There were no indications of paranoia, delusions, or hallucinations.  His mood appeared mildly dysphoric with anxious affect.  The appellant denied a history of obsessive or compulsive behavior yet, Dr. H observed, the appellant was ritualistic in terms of avoiding crowds.  The appellant's social judgment and psychological insight were fair.  He denied any imminent suicidal or homicidal ideation, though he admitted having regular thoughts of suicide with no specific plan or intent.  Dr. H noted the appellant was alert and oriented to person, place, and partially oriented to time, as he gave an incorrect date.  The appellant demonstrated deficits in attention, and mild deficits in delayed verbal recall, as he recalled two out of three items after several minutes on mini-mental status examination tasks.  The appellant's ability to maintain minimum personal hygiene and attend to his activities of daily living appeared generally intact, though his mental health problems often hindered engagement in too many outside social interactions without feeling uncomfortable or anxious.

Dr. H noted that psychometric test findings for severity and presence of PTSD were somewhat contradictory with the diagnostic and social interviews.  A score of 50 or greater is suggestive of PTSD, and the appellant scored 76, which suggested he had experienced significant PTSD symptoms during the prior month.  Dr. H suggested the results could have been due to high psychological distress, misinterpretation of responses, or over-reporting of symptoms.  The appellant's responses on the Becton Depression Inventory-II were moderately consistent with the interview and information of record.  The appellant's score of 49 suggested depressive symptoms over the prior two weeks.  The appellant reported feeling sad much of the time, feelings of hopelessness and a sense of failure.  He further noted a loss of pleasure and interest in activities, guilt feelings, punishment feelings, self-dislike, self-criticism, suicidal ideation, crying spells, psychomotor restlessness, difficulty making decisions, feelings of worthlessness, loss of energy, decreased sleep, irritability, reduced appetite, concentration difficulties, tiredness, fatigue, and no interest in sex.  Dr. H rendered Axis I diagnoses of posttraumatic stress disorder, chronic, moderate, bipolar disorder, most recent episode, depressed; and alcohol dependence in sustained partial remission.  Dr. H did not diagnose an Axis II disorder but noted the presence of Cluster B personality features.

Dr. H noted agreement with the results of the appellant's last examination and opined that the appellant had not shown any significant worsening of his PTSD symptoms, as shown by the assignment of a global assessment of functioning score of 50, which was the same as assigned at the prior examination.  Dr. H observed that the appellant had endorsed the same PTSD symptoms over the last six years with no marked changes in frequency and severity.  Dr. H noted the appellant's PTSD symptoms included repeated disturbing dreams, night sweats, memories, thoughts, or images of military sexual trauma; flashbacks; avoidance of conversations, thoughts, activities, and situations, related to trauma; loss of interest in activities he once enjoyed; feeling distant or cut off from other people; fluctuating sleep patterns; irritability; difficulty concentrating; hypervigilence; sense of foreshortened future (within the context of depression and suicidal ideation); and exaggerated startle response.  Dr H noted that there was some overlap of the bipolar depressive symptoms with the appellant's PTSD symptoms, including loss of interest in activities, sleep disturbance, irritability, and difficulty concentrating.  Dr. H noted further that the appellant had long-standing personality features that complicated his clinical picture.  These personality features were associated with recurrent suicidal behavior, gestures, or threats, or self-mutilating behavior, and low tolerance for frustration or delayed gratification and attention.  Dr. H opined that the appellant's current psychological distress appeared to be primarily related to a notable increase in bipolar symptomatology, as evidenced by the current depressive episode characterized by regular suicidal thoughts, depressed mood, etc.  Dr. H noted the appellant's ability to maintain personal relationships as impacted solely by his PTSD symptoms was moderately impaired, as evidenced by hypervigilence, mistrust of others, aversion to crowds, and social isolation.  Dr. H opined the appellant's occupational impairment due to his PTSD was mild to moderate, as indicated by the appellant's 24-year work history at Southwestern Bell.

Dr. H summarized the appellant's reported symptoms during his outpatient visits.  The Board agrees with Dr. H that the appellant has consistently reported his PTSD symptoms as mood and sleep disturbance, nightmares, flashbacks, and intrusive thoughts.  Those entries, such as in March, April, July and November 2009, note the appellant consistently denied any suicide or homicide ideation, or other psychotic symptoms.  The appellant's mental health providers have consistently assigned a global assessment of functioning score or 50 or 51, which is indicative of the appellant having maintained his ability to function independently-at least in so far as his PTSD symptoms are concerned.  

In August 2010, the month after Dr. H's assessment, the outpatient entry notes the appellant denied symptoms of depression; and, a September 2010 entry notes the appellant was leaving his home and doing crafts.  Four volumes of VA treatment records were added to the claims file while the case was on remand.  At least 90 percent of the additional records are related to the appellant's significant non service connected physical disabilities.  Significantly, as Dr. H observed, and as the evidence demonstrates, many of the appellant's reported psychiatric symptoms are not confirmed by pertinent mental health outpatient records.  To the extent that they are, Dr. H opined they are secondary to the nonservice-connected bipolar disorder and Axis II personality traits.  Simply put, the Board finds credible the appellant's reports to outpatient treatment providers while attempting to get helpful psychiatric care, and finds the statements alleging greater pathology that were presented to VA compensation examiners, to have decreased credibility.   Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

In light of the these factors, the Board finds the preponderance of the evidence of record shows the appellant's increased symptomatology, to include the increased social isolation, is due to his nonservice-connected bipolar disorder.  The evidence fully supports Dr. H's assessment that the appellant's periods of suicidal ideation are driven by his nonservice connected Axis II pathology.  Thus, the preponderance of the evidence shows the appellant's PTSD is not manifested by occupational and social impairment with reduced reliability and productivity.  Hence the Board finds the appellant's PTSD has most nearly approximated a 30 percent rating for the period since February 19, 2009.  38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411.  

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an initial rating higher than 30 percent for PTSD for the period since February 19, 2009, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


